

ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of March 26, 2007, by and
among Med-Tech Solutions, Inc., a Nevada corporation (the “Company”), the
purchasers signatories hereto (each a “Purchaser” and together the
“Purchasers”), and Sichenzia Ross Friedman Ference LLP, with an address at 1065
Avenue of the Americas, New York, New York 10036 (the “Escrow Agent”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Subscription Agreement and the Confidential Private Placement Memorandum
referred to in the first recital.
 
W I T N E S S E T H:
 
WHEREAS, the Purchasers will be purchasing from the Company in a private
placement transaction, severally and not jointly with the other Purchasers, in
the aggregate, up to $2,300,000.00 of Shares of Common Stock of the Company on
the Closing Date as set forth in the Subscription Agreement (the “Subscription
Agreement”) dated the date hereof between the Purchasers and the Company and the
Confidential Private Placement Memorandum dated February 16, 2007, which
securities will be issued under the terms contained herein and in the
Subscription Agreement; and
 
WHEREAS, the Offering is being made to “accredited investors”, as defined in
Regulation D under the Securities Act of 1933, as amended (the “1933 Act”), in
accordance with Regulation S of the 1933 Act on a “best efforts”, no minimum,
$2,300,000 maximum offering basis;
 
WHEREAS, the minimum subscription amount that will be accepted from any investor
is $25,000;
 
WHEREAS, the closing of the Offering is conditioned on the receipt of acceptable
subscriptions for the Shares (the requirement for the receipt of acceptable
subscription, together with certain other conditions to closing, are
collectively referred to as the “Closing Conditions”);
 
WHEREAS, the Offering will commence on or about February 16, 2007 and will close
only after the satisfaction of all Closing Conditions, but must lose on or prior
to April 30, 2007, which date may be extended for up to an additional 30 days at
the sole discretion of the Company (the “Closing Date”);
 
WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Subscription Amounts in escrow upon the terms set forth herein;


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 

 


--------------------------------------------------------------------------------


ARTICLE 1
 
TERMS OF THE ESCROW
 
1.1. The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the funds for the purchase of up to
$2,300,000.00 in the aggregate, of Shares as contemplated by the Subscription
Agreement.
 
1.2. Upon the Escrow Agent’s receipt of the aggregate Subscription Amounts for
the Closing into its master escrow account, together with executed counterparts
of this Agreement, the Subscription Agreement and the completed Confidential
Prospective Purchaser Questionnaire, it shall within one business day
telephonically advise the Company, or the Company’s designated attorney or agent
and counsel of the Purchasers, of the amount of funds it has received into its
master escrow account.
 
1.3. Wire transfers to the Escrow Agent shall be made as follows:
 
BANK:   Citibank
New York, NY
A/C of Sichenzia Ross Friedman Ference LLP, IOLA


ABA:  
ACCOUNT: 
SWIFT Code: CITIUS33
REFERENCE:  “Med-Tech Solutions, Inc. - [insert Purchaser’s name]”
 
 
Sichenzia Ross Friedman Ference LLP Accounting Contact: Mimi Shore; telephone:
(212) 930-9700; email: mshore@srff.com.
 
1.4 The Company, promptly following being advised by the Escrow Agent that the
Escrow Agent has received the Subscription Amounts for the Closing along with
facsimile copies of counterpart signature pages of the Subscription Agreement,
Confidential Prospective Purchaser Questionnaire and this Agreement from each
Purchaser, and 4Rivers’ executed counterpart of the Acquisition Agreement, shall
deliver to the Escrow Agent for the Closing the Shares to be issued to each
Purchaser at the Closing together with:
 
(a) the Company’s executed counterpart of the Subscription Agreement;


(b) the Company’s original executed counterpart of this Escrow Agreement;


(c) the Company’s original executed counterpart of the Acquisition Agreement;


(d) the deliverables as per the Subscription Agreement.


1.5 In the event that the foregoing items are not in the Escrow Agent’s
possession within five (5) Business Days of the Escrow Agent notifying the
Company that the Escrow
 

 

2

--------------------------------------------------------------------------------



Agent has custody of the Subscription Amount for the Closing, then the Escrow
Agent will telephonically notify each Purchaser and each Purchaser shall at all
times thereafter until the Closing have the right to demand the return of their
portion of the Subscription Amount.
 
1.6 Once the Escrow Agent receives a Release Notice in the form attached hereto
as Exhibit X (the “Release Notice”) executed by the Company and each Purchaser
it shall wire 100% of the aggregate Purchase Price amounts per the joint written
instructions of the Company, net of $80,000 to cover legal and escrow agent fees
to SRFF per the written instructions of SRFF.


1.7 Wire transfers to the Company shall be made pursuant to written instructions
from the Company provided to the Escrow Agent on the Closing Date.
 
1.8 Upon receipt by the Escrow Agent of the Release Notice from each of the
Purchasers and the Company, the Escrow Agent shall deliver the Subscription
Agreement, the certificates evidencing the Shares, the Escrow Agreement, and the
opinion of counsel to the appropriate parties.
 
1.9  In the event the Company reasonably determines it is necessary or
appropriate to reject the subscription of any Purchaser for whom the Escrow
Agent has received escrowed funds and Offering Documents, the Company shall
deliver written notice of such event to the Escrow Agent which notice shall
include the reason for such rejection and the time, place and method of delivery
for the return to such Purchaser of the escrow funds and Offering Documents
delivered by such Subscriber. The Escrow Agent shall deliver such funds (without
interest or deduction) and documents pursuant to such written notice.
 
1.10 In the event the Closing Conditions, as set forth in the Memorandum and the
Subscription Agreement, are not satisfied during the Offering Period (subject to
applicable extensions), the Company shall deliver written notice executed by its
duly authorized executive officer indicating that this Offering has been
terminated and designating a termination date, and the Escrow Agent shall return
to each Purchaser, all funds received from such Purchaser, pursuant to this
Offering (without interest or deduction) and all documents delivered by such
Subscriber to the Escrow Agent.
 
ARTICLE II
 
MISCELLANEOUS
 
2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2  All notices or other communications required or permitted hereunder shall
be in writing, and shall be sent as set forth in the Subscription Agreement.
 

 

3

--------------------------------------------------------------------------------



2.3  This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
2.4  This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
2.5  Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
2.6  The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.
 
2.7  The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, each Purchaser and the Escrow
Agent.
 
2.8  The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
2.9  The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Subscription Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.
 
2.11 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation;
provided that the costs of such compensation shall be borne by the Escrow Agent.
 

 

4

--------------------------------------------------------------------------------



 
 
2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchasers. In the event of any such resignation, the Purchasers
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any escrow funds and other
documents held by the Escrow Agent.
 
2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
escrow funds held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the escrow funds until such disputes shall have been settled either by mutual
written agreement of the parties concerned by a final order, decree or judgment
or a court of competent jurisdiction after the time for appeal has expired and
no appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings or (2) to deliver the
escrow funds and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore
 
2.15 The Company and each Purchaser agree jointly and severally to indemnify and
hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Subscription
Agreement other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, unappealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
************************





IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
 
 
 
MED-TECH SOLUTIONS, INC.
 
 
By: /s/ Mark A. McLeary

--------------------------------------------------------------------------------

Name: Mark A. McLeary
Title: Chief Executive Officer
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
ESCROW AGENT:
 
 
SICHENZIA ROSS FRIEDMAN FERENCE LLP
 
 
By: /s/ Sichenzia Ross Friedman Ference LLP

--------------------------------------------------------------------------------

Name: Sichenzia Ross Friedman Ference LLP
Title: Managing Partner
 

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

5

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF PURCHASERS TO MDTU ESCROW]
 
 
Name of Purchaser: __________________________
Signature of Authorized Signatory of Purchaser: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________




[SIGNATURE PAGE OF PURCHASERS FOLLOWS]



 

6

--------------------------------------------------------------------------------



Exhibit X to
Escrow Agreement
RELEASE NOTICE
 
The UNDERSIGNED, pursuant to the Escrow Agreement, dated as of March 26, 2007,
among Med-Tech Solutions, Inc., the Purchasers signatories thereto and Sichenzia
Ross Friedman Ference LLP, as Escrow Agent (the “Escrow Agreement”; capitalized
terms used herein and not defined shall have the meaning ascribed to such terms
in the Escrow Agreement), hereby notify the Escrow Agent that each of the
conditions precedent to the purchase and sale of the Securities set forth in the
Subscription Agreement (the “Subscription Agreement”) have been satisfied. The
Company and the undersigned Purchaser hereby confirm that all of their
respective representations and warranties contained in the Subscription
Agreement remain true and correct and authorize the release by the Escrow Agent
of the funds and documents to be released at the Closing as described in the
Escrow Agreement. This Release Notice shall not be effective until executed by
the Company and the Purchaser.
 
This Release Notice may be signed in one or more counterparts, each of which
shall be deemed an original.
 
IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this 26th day of March 2007.
 
 
MED-TECH SOLUTIONS, INC.
 
 
By: /s/ Mark A. McLeary

--------------------------------------------------------------------------------

Name: Mark A. McLeary
Title: Chief Executive Officer



 
 
[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

7

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF PURCHASERS TO MDTU RELEASE]
 
 
Name of Purchaser: __________________________
Signature of Authorized Signatory of Purchaser: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________




[SIGNATURE PAGE OF PURCHASERS FOLLOWS]


 